Citation Nr: 0423392	
Decision Date: 08/25/04    Archive Date: 09/01/04	

DOCKET NO.  02-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral osteoarthritis of the knees.

2.  Entitlement to service connection for major depression, 
claimed as secondary to the service-connected residuals of 
injury to the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978, and from July 1, 1999 to March 26, 2000, with 
additional periods of active and inactive duty for training 
in the United States Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2002 and March 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a rating decision of May 1994, the RO denied entitlement 
to service connection for a claimed knot below the left 
kneecap, as well as for left knee pain.  In a subsequent 
rating decision of April 2001, the RO denied entitlement to 
service connection for osteoarthritis of the bilateral knees.  
The veteran voiced no disagreement with that decision, which 
has now become final.  Since the time of the April 2001 
decision denying entitlement to service connection for 
osteoarthritis of the knees, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found such evidence new, but not material, and the current 
appeal ensued.

Upon review of the file, it would appear that the veteran has 
failed to perfect his appeal as to the issue of service 
connection for arthritis of the feet.  Accordingly, that 
issue is not currently before the Board.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for major depression, 
claimed as secondary to the service-connected residuals of 
injury to the right shoulder, is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a rating decision of April 2001, the RO denied 
entitlement to service connection for osteoarthritis of the 
bilateral knees.

2.  Evidence submitted since the time of the RO's April 2001 
decision is cumulative and/or redundant, and is insufficient 
to raise a reasonable possibility of substantiating the 
veteran's current claim.

3.  The veteran's case does not present a question of 
particular medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 2001 denying the 
veteran's claim for service connection for osteoarthritis of 
the bilateral knees is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2003).

2.  Evidence received since the time of the RO's April 2001 
decision denying entitlement to service connection for 
osteoarthritis of the bilateral knees is new, but not 
material, and is insufficient to reopen the veteran's 
previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
February 2002, two months prior to the initial AOJ decision 
in April 2002.  Specifically, in a letter of February 2002, 
the veteran was notified of what was needed to substantiate 
his claim, who was responsible for securing the evidence, and 
to submit any information or evidence in his possession.  The 
veteran was also provided with a Statement of the Case in 
September 2002 which apprised him of VA actions in his case 
and the pertinent laws and regulations.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Hearing/Decision Review Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, the veteran offered testimony in support of his claim 
at a videoconference hearing before the undersigned Veterans 
Law Judge in March 2004.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  In addition, the veteran 
has been given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board observes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.

Factual Background

In a rating decision of April 2001, the RO denied entitlement 
to service connection for osteoarthritis of both knees.  In 
so doing, the RO concluded that, while there was evidence of 
record reflecting the presence of osteoarthritis of both 
knees, there was no evidence to show that, while on 
authorized active duty for training, the veteran had 
sustained any injury to his knees.   The RO further noted 
that although the veteran had apparently received treatment 
for knee pain during inactive duty for training, no permanent 
residual or chronic disability subject to service connection 
was shown by service medical records.  Based on the 
aforementioned, the RO denied entitlement to service 
connection for osteoarthritis of both knees.

VA outpatient treatment records covering the period from 
November 2001 to February 2002 show treatment during that 
time for knee problems, and for other unrelated disabilities.  
On physical examination in June 2001, there was no evidence 
of crepitus on active motion of the veteran's left knee.  
Further examination revealed the presence of instability of 
the knees, with accompanying laxity of the medial and lateral 
collateral ligaments, bilaterally.  The pertinent diagnosis 
was osteoarthrosis involving the knee/chronic arthrosis of 
the knees.

During the course of outpatient treatment in late January 
2002, the veteran complained of knee pain radiating to both 
feet.  The pertinent diagnosis was osteoarthrosis involving 
the knee.

In July 2002 the veteran submitted a service medical 
examination dated in February 1994.  That examination was 
negative for history, complaints, or abnormal findings 
indicative of the presence of a knee disability.

Also received in July 2002 was an Annual Medical Certificate 
dated in July 1998.  That Certificate was significant for an 
entry of osteoarthritis of both knees.

In July 2002, a service Report of Medical History as part of 
a pre-deployment physical dated in March 1999 was received.  
That document was significant for a history of swollen or 
painful joints, and/or arthritis, rheumatism, or bursitis.  
No mention was made, nor was there any indication of, a knee 
disorder of any kind.

During the course of VA outpatient treatment in March 2004, 
the presence of laxity of the ligaments of the veteran's left 
knee was noted.  Also noted was that the veteran utilized 
knee braces.  At the time of evaluation, it was indicated 
that the presence of arthritis in the veteran's left knee 
could not be supported by recent imaging studies.

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in March 2004, the veteran 
offered testimony regarding the nature and etiology of his 
claimed knee disabilities.


Analysis

The veteran in this case seeks service connection for 
arthritis of both knees.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously-denied claim of entitlement to 
service connection for osteoarthritis of both knees was filed 
in February 2002.  Accordingly, the "amended" version of 
38 C.F.R. § 3.156(a) is for application in this case.  See 
38 C.F.R. § 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2003).  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior RO decision in 
April 2001, it was determined that, based on the entire 
evidence of record, the veteran did not suffer from 
osteoarthritis of either knee which had its origin during his 
period(s) of active service, or during a period or periods of 
active or inactive duty for training.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence submitted since the time of the RO's April 2001 
decision, consisting for the most part of various VA 
outpatient treatment records and the veteran's testimony, 
while "new" in the sense that it was not previously of 
record, is not "material."  That evidence shows continuing 
problems with the veteran's knees, with no demonstrated nexus 
between those problems and any incident or incidents of the 
veteran's period(s) of active service.  In point of fact, 
based on the most recent evidence of record, it is unclear 
whether the veteran does, in fact, suffer from osteoarthritis 
of one or both knees.  The Board does not doubt the sincerity 
of the veteran's testimony.  However, absent the 
establishment of some relationship between the veteran's 
service and his current knee pathology, service connection 
for that pathology must be denied.

The Board observes that, during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2004, the veteran's accredited representative 
requested the opinion of an independent medical expert 
regarding the origin of the veteran's bilateral knee 
pathology.  Such an opinion is warranted where, in the 
judgment of the Board, the case at hand involves a question 
of such medical complexity or controversy that, absent such 
an opinion, the claim may not properly be adjudicated.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).  
Based on a review of the entire evidence of record, the 
veteran's case presents no such complexity or controversy.  
Rather, it is clear that, based on the evidence of record, 
there is no demonstrated nexus between the veteran's current 
knee pathology and his period or periods of active service.



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for osteoarthritis of the 
bilateral knees, the benefit sought on appeal is denied.



REMAND

In addition to the above, the veteran in this case seeks 
service connection for major depression, claimed as secondary 
to the service-connected residuals of an injury to his right 
shoulder.  In pertinent part, it is argued that, as a result 
of the veteran's service-connected shoulder injury, he has 
been rendered incapable of performing many physical 
activities, resulting in severe depression.

In that regard, the Board notes that, in early August 2002, 
just prior to the filing of the veteran's claim of service 
connection for major depression, he indicated that he was 
"severely depressed" due to recently-diagnosed diabetes 
mellitus.  While on subsequent VA psychiatric examination in 
January 2003, the veteran received a diagnosis of "depression 
due to diabetes and (and) shoulder injury," the examiner was 
of the opinion that only a small percentage of the veteran's 
depression was, in fact, due to his service-connected 
shoulder injury, and that it was "really unclear" as to what 
(disability) (i.e., diabetes or a right shoulder injury) was 
"really the primary."

The Board observes that, during the course of VA outpatient 
treatment in March 2003, a VA physician indicated that, while 
the veteran had suffered his first major depressive episode 
when he was diagnosed with diabetes, this was "time-limited," 
and appeared to resolve as he became accustomed to the fact 
that he had diabetes, and learned to live with it.  In the 
opinion of that physician, the veteran's shoulder injury had 
resulted in a "protracted depression, with continued daily 
dysfunction and pain."  This opinion was rendered following 
the veteran's right shoulder surgery in February 2003, during 
a period of convalescence which lasted until July 2003.   

VA outpatient treatment records dating from September 2003 
noted a nonspecific complaint of joint pain in the shoulders, 
hands, knees, and feet, and noted that the veteran was 
working 60 hours a week.  A treatment report dated in March 
2004 stated that the veteran had no complaints regarding his 
right shoulder.  On that report he did complain of pain in 
his feet and knees.  He denied having intervals in which he 
had no knee pain and indicated that knee pain exacerbations 
interrupted restful sleep.  His recent treatment records also 
revealed that the veteran has multiple health problems.  

Based on the aforementioned, it is unclear to what extent, if 
any, the veteran's service-connected right shoulder injury 
has played a part in his current depression.   This is 
particularly the case given the fact that, just prior to the 
filing of the veteran's claim of service connection for 
depression, he indicated that his depression was the result 
of (nonservice-connected) diabetes mellitus, and the fact 
that the most current medical evidence reveals no complaints 
concerning his right shoulder, but reveals complaints of 
continuous knee pain.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2004, the date of the 
most recent clinical evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
depression.  This examination should be 
conducted by a board of two psychiatrists 
who have not heretofore seen or examined 
the veteran.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested psychiatric 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  Following 
completion of the examination, each 
examining psychiatrist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
depression, and, if so, whether that 
depression is as likely as not 
proximately due to, the result of, or 
aggravated by the veteran's service-
connected right shoulder injury.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.

3.  The RO should then review the 
veteran's claim file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  See 38 U.S.C.A. §§ 5103, 5103A 
(2002); 38 C.F.R. § 3.159 (2003).

4.  Finally, the RO should review the 
veteran's claim for service connection 
for major depression, claimed as 
secondary to the service-connected 
residuals of a right shoulder injury.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last Statement of 
the Case in October 2003.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



